     Case 1:20-cv-00651-DAD-SKO Document 9 Filed 08/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DREW PATTERSON BRETZ,                             No. 1:20-cv-00651-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14            v.                                        TO ASSIGN DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND
15                                                      DECLINING TO ISSUE CERTIFICATE OF
                                                        APPEALABILITY
16    UNITED STATES DISTRICT COURT,
                                                        (Doc. No. 8)
17                       Respondent.
18

19           Petitioner is a state detainee allegedly confined in the Fresno County Jail proceeding in

20   propria persona with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On June

21   22, 2020, the assigned magistrate judge issued findings and recommendations to dismiss the

22   petition for failure to present any cognizable grounds for relief, failure to demonstrate exhaustion

23   of his claims by presenting them first to the highest state court, failure to name a proper

24   respondent, and failure to comply with a court order. (Doc. No. 8.) The findings and

25   recommendations were served upon all parties and contained notice that any objections were to

26   be filed within ten (10) days from the date of service of that order. To date, no party has filed

27   objections.

28   /////
                                                        1
     Case 1:20-cv-00651-DAD-SKO Document 9 Filed 08/06/20 Page 2 of 3

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          In addition, the court declines to issue a certificate of appealability. A state detainee

 5   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 6   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 7   U.S. 322, 335-336 (2003). If a court denies a petitioner’s petition, the court may only issue a

 8   certificate of appealability when a petitioner makes a substantial showing of the denial of a

 9   constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

10   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

11   should have been resolved in a different manner or that the issues presented were ‘adequate to

12   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

13   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

14          In the present case, the court finds that petitioner has not made the required substantial

15   showing of the denial of a constitutional right to justify the issuance of a certificate of

16   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

17   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

18   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

19          Accordingly, the Court orders as follows:

20          1.      The findings and recommendations, filed June 22, 2020 (Doc. No. 8), are
21   ADOPTED IN FULL;

22          2.      The petition for writ of habeas corpus is DISMISSED;

23          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

24   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

25          4.      The Court DECLINES to issue a certificate of appealability.

26   IT IS SO ORDERED.
27
        Dated:     August 6, 2020
28                                                       UNITED STATES DISTRICT JUDGE
                                                         2
     Case 1:20-cv-00651-DAD-SKO Document 9 Filed 08/06/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
